 

 

lmra _Rscsiven

 

 

 

 

 

 

 

 

 

.. _ENTERED courissuMsSg§x§go?i?)

1 UN|TED STATES DlSTRlCT COURT APR 1 0 mg

2 DlSTRlCT OF NEVADA CLE°'T§T%?C'¥§LRL%L§S£RT

3 * * * BY: DEPUTY

4 RONALD LEE ALLEN, Case No. 3:18-cv-0006€--MMD-CBC

5 Piainiifr, oRoER

6 v.

7 RorviEo ARANAs et ai.,

8 Defendants.

9
10 l. DlSCUSSlON
11 This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
12 an individual who was in the custody of the Nevada Department of Corrections at the time
13 he initiated this case. At the time Plaintiff initiated this case, Plaintiff submitted an
14 application to proceed in forma pauperis for prisoners. (ECF No. 1). ln this Court’s
15 January 18, 2019 screening order, the Court deferred a decision on the application to
16 proceed in forma pauperis (ECF No. 5 at 7). The screening order also imposed a 90-
17 day stay and the Court entered a subsequent order in which the parties were assigned to
18 mediation by a court-appointed mediator. (ECF Nos. 5, 11). The Oftice of the Attorney
19 General has filed a status report indicating that settlement has not been reached and
20 informing the Court of its intent to proceed with this action. (ECF No. 15).
21 The Court now directs Plaintiff to file an application to proceed in forma pauperis
22 by a non-prisoner within thirty (30) days from the date of this order or pay the full filing fee
23 of $400. After the Court determines the matter of the payment of the filing fee, the Court
24 will issue an order on the matter of service.
25 ll. CCNCLUS|ON
26 For the foregoing reasons, lT lS ORDERED that Plaintiff's application to proceed
27 in forma pauperis for prisoners (ECF No. 1) is DEN|ED as moot.
28 lT lS FURTHER ORDERED that the C|erk of the Court SHALL SEZND Plaintiff the

 

 

(D®\|CDO'|-b(»)N-\

NNNNNNN|\)|\)_\_\_\_\_\_\_\_\_\_\
Q\IC')(D~§(A)N-\O(DQNO')U\AO)N-\O

 

 

approved form application to proceed in forma pauperis by a non-prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application.

lT lS FURTHER 0RDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in fomra pauperis for
non-prisoners; or (2) pay the full filing fee of $400.

lT lS FURTHER 0RDERED that if Plaintiff does not timely comply with this order,
the Court shall dismiss this action with prejudice

lT lS FURTHER 0RDERED that upon the resolution of the matter of the filing fee

this Court shall issue a subsequent order on the matter of service.

oATEo Ti-iis (g/day of Aprii 2019.

  

 

 

 

